Per Curiam: The plaintiff in error was indicted for selling spirituous • liquors contrary to the statute. The jury having found him guilty on six counts, the court imposed upon him a fine of $120, and sentenced him to imprisonment in the county jail for a period of sixty days. This was error. The judgment should have been entered separately on each count on which the accused was found guilty, and the terms of imprisonment imposed fixed successively, to commence at the expiration of the next preceding sentence. The case of The People ex rel. v. Whitson, 74 Ill. 20, is conclusive on this point in the case. The judgment will he reversed, and the cause remanded. Judgment reversed.